DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021, has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The instant examiner’s amendment, in combination with the amendment filed by Applicant on March 15, 2021, places the claims in condition for allowance. Authorization for this examiner’s amendment was given in an interview with Dianna G. El Hioum on March 18, 2021. The application has been amended as follows:
Claim 1:
Line 8: Please replace “and a cross” with “a cross”
Line 9: Please replace “second pawl” with “second pawl, and a pawl assembly pin about which the first and second pawls are rotatable
Claim 2 is hereby canceled (the limitations thereof having been incorporated into claim 1 by Applicant’s amendment filed March 15, 2021)
Claim 4, line 2: Please omit “a pawl assembly pin and”
Claim 8, lines 1-2: Please replace “at least one pawl comprises two pawls with” with “first and second pawls have”
Claim 10:
Line 10: Please replace “and a cross” with “a cross”
Line 11: Please replace “second pawl” with “second pawl, and a pawl assembly pin about which the first and second pawls are rotatable”
Claim 11 is hereby canceled (the limitations thereof having been incorporated into claim 10 by Applicant’s amendment filed March 15, 2021)
Claim 13, line 2: Please omit “a pawl pin and”
Claim 14 is hereby canceled (the limitations thereof having been incorporated into claim 10 by the instant examiner’s amendment)
Claim 15, line 1: Please replace “claim 11” with “claim 10”
Claim 18:
Line 7: Please replace “and a cross” with “a cross”
Line 8: Please replace “second pawl” with “second pawl, and a pawl assembly pin about which the first and second pawls are rotatable”
Claim 22:
Line 6: Please replace “axis” with “axis of rotation”
Line 9: Please replace “and a cross” with “a cross
Line 10: Please replace “second pawl” with “second pawl, and a pawl assembly pin defining the axis of rotation”

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12, 13, and 15-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641